     Case 2:17-cv-02601-DDC-KGG Document 118 Filed 05/03/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


SHERMAINE WALKER, Individually,     )
and as Administrator of the Estate of
                                    )
Marques Davis, deceased, and        )
                                    )
KATHLEEN FORSYTH, as Guardian Ad )
Litem of minor, I.D.F., ,           )
                                    )
                        Plaintiffs, )              Case No. 2:17-2601-DDC-KGG
v.                                  )
                                    )
CORIZON HEALTH, INC. f/k/a          )
CORRECTIONAL MEDICAL SERVICES, )
et., al.,                           )
                        Defendants )
____________________________________)


                   DEFENDANT SOHAIB MOHIUDDIN, M.D.’S
              MOTION TO STAY DISCOVERY AND ALL PROCEEDINGS

       Defendant Sohaib Mohiuddin, M.D., moves this Court for an Order staying all pre-trial

proceedings, including discovery, until The United States Court of Appeals for the Tenth Circuit

has resolved his pending appeal. Dr. Mohiuddin, according to D. Kan. R. 7.1(a), are

contemporaneously filing a Memorandum in Support of this motion.

       WHEREFORE, Dr. Mohiuddin respectfully requests that this Court grant his Motion to

Stay Discovery and All Proceedings.




                                               1
Case 2:17-cv-02601-DDC-KGG Document 118 Filed 05/03/19 Page 2 of 3




                                    Respectfully submitted,


                                    FOULSTON SIEFKIN LLP

                                    /s Thomas L. Theis
                                    Thomas L. Theis #09094
                                    Topeka Tower, Suite 1400
                                    534 S. Kansas Avenue
                                    Topeka, KS 66603
                                    Telephone: 785.233.3600
                                    ttheis@foulston.com
                                    ATTORNEY FOR DEFENDANT
                                    SOHAIB MOHIUDDIN, M.D.




                                2
     Case 2:17-cv-02601-DDC-KGG Document 118 Filed 05/03/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on May 3, 2019 I presented the foregoing to the Clerk of the Court for filing
and uploading to the CM/ECF system which will send an electronic notice of the electronic filing
to the following:

 Leland F. Dempsey                                  Roger W. Slead
 DEMPSEY & KINGSLAND, P.C.                          Richard M. Acosta
 1110 Main Street, Suite 1860                       HORN, AYLWARD & BANDY, LLC
 Kansas City, Missouri 64105                        2600 Grand Boulevard Suite 1100
 Tele: (816) 421-6868                               Kansas City, Missouri 64108
 Fax: (816) 421-2610                                Tele: (816) 421-0700
 Email: leland@dandklaw.com                         Fax: (816) 421-0899
 Attorney for Plaintiffs                            Email: rslead@hab-law.com
                                                            racosta@hab-law.com
 Trevin Wray                                        Attorneys for Defendants Corizon, LLC
 Morgan Kilgore                                     (incorrectly named as “Corizon Health,
 SIMPSON, LOGBACK, LYNCH, NORRIS P.A.               Inc.”), Heather Ungeheuer, Nancy Ciskey,
 7400 W. 110th Street, Suite 600                    Rhonda Durant, Debra Lundry, Jennifer
 Overland Park, Kansas 66210                        Helus, Sarah Mendoza, Barbara Dickerson,
 Tele: (913) 342-2500                               Karen Dennis, Kelly French, Jennifer Vest,
 Fax: (913) 342-0603                                Ashley Barta and Lisbeth Lieber
 Email: twray@slln.com
 Email: mkilgore@slln.com
 Attorneys for Defendant Paul Corbier, M.D.

 M. Bradley Watson
 David M. Tyrrell
 LOGAN, LOGAN & WATSON, L.C.
 8350 Mission Road, Suite 106
 Corinth Office Building
 Prairie Village, Kansas 66206
 Tele: (913) 381-1121
 Fax: (913) 381-6546
 Email: bwatson@loganlaw.com
         dtyrrell@loganlaw.com
 Attorneys for Defendant Karl Saffo, M.D.




                                                    /s Thomas L. Theis
                                                    THOMAS L. THEIS


                                                3
